Turley, J.
delivered the opinion of the court.
Plaintiff in error is sued as endorser of a promissory note. He pleaded non-assumpsit, which plea is not verified by oath. On the trial he introduced proof to show that the endorsement upon which he was sought to be charged, was not in his hand writing, tut in that of one E. W. Dale. A verdict was found by a jury against him, and á new trial asked for, which was refused, very properly.
The act of 1819, ch. 42, áec. 1, enacts, that no person sued as endorser of any bond or note, shall plead any plea directly or indirectly, denying such endorsement, unless such plea be accompanied with an affidavit of the truth thereof. To permit proof to be received under the plea of non-assumpsit, that the endorsement was not genuine, would be a violation of this statute. If such defence is designed to be made under the plea of non-assumpsit, it must be accompanied with an affidavit of the truth of the fact.
The judgment is, therefore, affirmed.